Citation Nr: 0703085	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-14 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which, inter alia, denied service connection for 
PTSD.
 
In January 2006, the appellant testified at a videoconference 
hearing before the undersigned Veterans Law Judge 
(Videoconference hearing); a copy of this transcript is 
associated with the record.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  During the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date if service 
connection is granted.  Further, the veteran should be 
notified that he can submit additional evidence in order to 
corroborate his stressor statements, and he should be told 
what evidence would include.  On remand, VA must provide this 
notification.  

In his videoconference hearing testimony and in a written 
statement, the veteran contended that he was assigned to the 
flight deck aboard the LPH-3, USS Okinawa off the coast of 
Vietnam in 1975, during a time when evacuees from Cambodia 
were stealing helicopters and flying over the water until 
they could find a ship on which to land.  He testified that, 
once these non-military helicopters would land on the USS 
Okinawa, he and several other members of the ship's crew 
would clear the people out of the helicopters and then push 
the helicopters overboard.  In terms of the incident he 
asserts as his stressor, the veteran stated that while 
pushing one of these helicopters overboard, his safety vest 
became caught on the helicopter and he was pushed overboard 
along with the helicopter.  He stated that he landed in the 
safety net alongside the ship and the helicopter fell on top 
of him.  He was able to disengage his safety vest, and the 
helicopter fell into the ocean.  The veteran was not 
physically injured in the incident.   He asserts that he now 
has recurring nightmares of the incident which cause him to 
wake up screaming.

Because the veteran did not engage in combat with the enemy, 
his lay testimony or statements alone are not enough to 
establish the occurrence of the alleged stressor.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, the 
record must contain service records or other credible 
evidence, which corroborates the stressor(s).  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2005); Gaines 
v. West, 11 Vet. App. 353, 357-58 (1998).  The corroboration 
of every detail is not required.  Pentecost v. Principi, 16 
Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 
307 (1997)).  Such corroborating evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  

The duty to assist includes obtaining service personnel 
records and attempting to verify in-service stressor(s) and 
providing a medical examination when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  It does not appear that the RO requested the 
veteran's service personnel records.  In addition, the 
veteran provided the VA with a stressor statement; however 
the RO has not sought confirmation of the veteran's claimed 
stressor.  On remand, VA should attempt to obtain his service 
personnel records and should ask the U.S. Army and Joint 
Services Records Research Center (JSRRC) to provide any 
available information which might corroborate the veteran's 
alleged in-service stressor, such as his assignment to the 
flight crew of the USS Okinawa, the dates of his service in 
the waters off Vietnam and the occurrence of evacuees landing 
helicopters aboard the ship.

If the stressor is verified, the veteran should be afforded a 
VA psychiatric examination to provided an opinion as to 
whether the veteran has PTSD, and whether it is related to 
any in-service incident, to include the stressor set forth by 
the veteran.

Accordingly, the case is REMANDED for the following actions:

1.  The VA must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that (1) includes an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess, supra, and (2) advises the 
veteran that he can submit alternate 
evidence to support his claim for service 
connection for PTSD and to corroborate 
alleged in-service stressors, including 
statements from service medical 
personnel; statements from individuals 
who served with him and may have 
witnessed the events he identifies as his 
stressors ("buddy" certificates or 
affidavits); letters written during 
service; and statements from individuals 
including friends and family members to 
whom he may have confided these events or 
who may have observed his reaction to 
them either during his active service or 
immediately following his discharge from 
active service.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The VA should contact the National 
Personnel Records Center and, if 
unsuccessful, the service department to 
obtain any missing personnel records.  
All efforts to obtain these records 
should be documented in the veteran's 
claims file.  If records are not 
available, the source should so indicate.  
Failures to respond or negative replies 
to any request should be noted in writing 
and also associated with the claims file.

3.  After receipt of these records, the 
VA should prepare a letter asking the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) to provide any 
available information which might 
corroborate the veteran's alleged in-
service stressor.  The VA must provide 
the JSRRC with copies of any of the 
veteran's service personnel records 
showing service dates, duties, units of 
assignment, his videoconference hearing 
transcript, and stressor statements, in 
particular the stressor statement 
submitted in June 2004.

4.  After items 1 through 3 are 
completed, the VA should prepare a report 
detailing the nature of any in-service 
stressors that were established by the 
record.  If none was verified, the report 
will so state.  This report is then to be 
added to the claims file. 

5.  If a stressor is verified, VA should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination in 
order to determine the nature and 
etiology of any psychiatric disorder(s) 
found.  The examiner should take a 
complete history from the veteran and 
review the entire claims file and must 
indicate in the examination report that 
such was performed.  All special studies 
or tests, including psychological testing 
and evaluations, deemed necessary by the 
examiner are to be accomplished.  The 
psychiatric examination report should 
include a detailed account of all 
pathology found to be present and a 
Global Assessment of Functioning score 
attributable to any psychiatric disorder 
found.  The psychiatric examiner should 
review a copy of 38 C.F.R. § 4.125(a) and 
provide explicit responses to the 
following questions:

(a) Does the veteran have a psychiatric 
disorder?

(b) If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s).  For each 
identified disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service.

(c) If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor" that caused the 
disorder and the evidence upon which that 
opinion was based to establish the 
existence of the stressor.  The examiner 
should also comment explicitly upon 
whether there is a link between such a 
stressor and the current symptoms, if 
any.  

The examiner should clearly outline the 
rationale for any opinion expressed and 
discuss the etiological opinions.  Note 
that the presence of one diagnosed 
psychiatric disorder does not preclude 
the veteran from also being diagnosed 
with PTSD.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.

6.  After completion of the above, VA 
should readjudicate the appellant's claim 
for entitlement to service connection for 
PTSD.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  The veteran 
need take no action unless otherwise notified; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2006).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


